


Exhibit 10.34

THE ALLSTATE CORPORATION
2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
As Amended and Restated effective as of February 20, 2007

ARTICLE I. Establishment, Purpose and Duration

        Section 1.1.    Establishment of the Plan.    The Allstate Corporation,
a Delaware corporation (hereinafter referred to as the "Company"), hereby
establishes an equity compensation plan for non-employee directors, to be known
as "The Allstate Corporation 2006 Equity Compensation Plan for Non-Employee
Directors" (hereinafter referred to as the "Plan"), as set forth in this
document. The Plan permits the grant of Stock Options, Election Shares, Stock,
Restricted Stock, and Restricted Stock Units to Non-Employee Directors of the
Company.

        Section 1.2.    Purpose of the Plan.    The purpose of the Plan is to
promote the success and enhance the value of the Company by linking the personal
interests of members of the Company's Board of Directors (the "Board") to those
of Company stockholders and customers. The Plan is further intended to assist
the Company in its ability to motivate, attract and retain highly qualified
individuals to serve as directors of the Company.

        Section 1.3.    Duration of the Plan.    The Plan shall become effective
when approved by the stockholders at the 2006 Annual Meeting of Stockholders on
May 16, 2006 (the "Effective Date") and shall remain in effect, subject to the
right of the Board to terminate the Plan at any time pursuant to Article X
herein, until all shares of Stock subject to the Plan shall have been purchased
or acquired according to the Plan's provisions.

ARTICLE II. DEFINITIONS

        Whenever used in the Plan, the following terms shall have the meanings
set forth below and, when such meaning is intended, the initial letter of the
word is capitalized:

        Section 2.1.     "Award" means, individually or collectively, a grant
under the Plan of Stock Options, Election Shares, Stock, Restricted Stock, and
Restricted Stock Units or any other type of award permitted under Article IX.

        Section 2.2.     "Award Agreement" means an agreement setting forth the
terms and provisions applicable to an Award granted to a Participant under the
Plan.

        Section 2.3.     "Board" shall have the meaning set forth in Section 1.2
herein.

        Section 2.4.     "Code" means the Internal Revenue Code of 1986, as
amended from time to time.

        Section 2.5.     "Committee" means the Company's Nominating and
Governance Committee or such other committee as the Board shall select.

        Section 2.6.     "Company" shall have the meaning set forth in
Section 1.1 herein, or any successor to the Company as provided in Article XI
herein.

        Section 2.7.     "Disability" means a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months which, in the opinion of
the Committee, renders a Participant unable to engage in any substantial gainful
activity.

        Section 2.8.     "Dividend Equivalent" means, with respect to shares of
Stock subject to an Award, a right to be paid an amount equal to cash dividends
declared on an equal number of outstanding shares of Stock.

        Section 2.9.     "Effective Date" shall have the meaning set forth in
Section 1.3 herein.

--------------------------------------------------------------------------------




        Section 2.10.     "Election Shares" means any shares of Stock issued to
a Non-Employee Director pursuant to the election of such person to receive such
shares of Stock in lieu of cash compensation made in accordance with Section 8.2
herein.

        Section 2.11.     "Exchange Act" means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.

        Section 2.12.     "Exercise Period" means the period during which a
Stock Option is exercisable, as set forth in the related Award Agreement.

        Section 2.13.     "Fair Market Value" means the price at which a share
of the Stock was last sold in the principal United States market for the Stock
as of the date for which fair market value is being determined.

        Section 2.14.     "Family Member" means any spouse, child, stepchild or
grandchild, including adoptive relationships; a trust in which these persons
have more than fifty (50) percent of the beneficial interest; a foundation in
which these persons (or the Non-Employee Director) control the management of
assets; and any other entity in which these persons (or the Non-Employee
Director) own more than fifty (50) percent of the voting interests.

        Section 2.15.     "Non-Employee Director" means each member of the Board
who is not an officer or employee of the Company or any of its Subsidiaries.

        Section 2.16.     "Option Exercise Price" means the price at which a
share of Stock may be purchased by a Participant pursuant to a Stock Option, as
determined by the Committee and set forth in the applicable Award Agreement.

        Section 2.17.     "Participant" means a Non-Employee Director who has an
outstanding Award granted under the Plan.

        Section 2.18.     "Period of Restriction" means the period during which
Restricted Stock or Restricted Stock Units are subject to transfer and/or
forfeiture restrictions, as provided in Article VII herein.

        Section 2.19.     "Plan" shall have the meaning set forth in Section 1.1
herein.

        Section 2.20.     "Restricted Stock" means an Award of shares of Stock
granted to a Participant pursuant to Article VII herein. Delivery of Restricted
Stock shall be effected by either (i) a stock certificate or certificates or
(ii) book-entry form, in an appropriate number of shares of Stock based upon the
number of shares of Restricted Stock issued.

        Section 2.21.     "Restricted Stock Unit" means a contractual right to
acquire a share of Stock pursuant to an Award granted to a Participant as
provided in Article VII herein.

        Section 2.22.     "Section 409A" shall have the meaning set forth in
Section 12.5 herein.

        Section 2.23.     "Securities Act" means the Securities Act of 1933, as
amended.

        Section 2.24.     "Stock" means the common stock, $.01 par value, of the
Company.

        Section 2.25.     "Stock Option" means an option to purchase shares of
Stock, granted under Article VI herein.

ARTICLE III. Administration

        Section 3.1.    The Committee.    The Plan shall be administered by the
Committee.

        Section 3.2.    Authority of the Committee.    The Committee shall have
full power except as limited by law, the Articles of Incorporation or the Bylaws
of the Company, subject to such other restricting limitations or directions as
may be imposed by the Board and subject to the provisions herein, to

2

--------------------------------------------------------------------------------



recommend to the full Board the size and types of Awards and the terms and
conditions of such Awards, in a manner consistent with the Plan; to construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
to establish, amend or waive rules and regulations for the Plan's
administration; to recommend the amendment of the terms and conditions of any
outstanding Award; and to authorize any action of or make any determination by
the Company as the Committee shall deem necessary or advisable for carrying out
the purposes of the Plan; provided, however, that the terms and conditions of
any outstanding Award shall not be amended so as to adversely affect in any
material way such Award without the written consent of the Participant holding
such Award (or if the Participant is not then living, the Participant's personal
representative or estate), unless such amendment is required by applicable law.
Further, the Committee shall interpret and make all other determinations which
may be necessary or advisable for the administration of the Plan. As permitted
by law, the Committee may delegate its authorities as identified hereunder.

        Section 3.3.    Delivery of Stock by Company; Restrictions on
Stock.    Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any shares of Stock or benefits under the Plan
unless such delivery would comply with all applicable laws (including, without
limitation, the Code, the Securities Act and the Exchange Act) and applicable
requirements of any securities exchange or similar entity. The Committee may
recommend that the Board impose such restrictions on any shares of Stock
acquired under the Plan as it may deem advisable, including, without limitation,
restrictions to comply with applicable Federal securities laws, with the
requirements of any stock exchange or market upon which such Stock is then
listed and/or traded and with any blue sky or state securities laws applicable
to such Stock.

        Section 3.4.    Approval.    The Committee or the full Board shall
approve all Awards made under the Plan and all elections made by Participants,
prior to their effective date, to the extent necessary to comply with Rule 16b-3
under the Exchange Act.

        Section 3.5.    Decisions Binding.    All determinations and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders or resolutions of the Board shall be final, conclusive and binding on all
persons, including the Company, its stockholders, Participants and their
estates. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award.

        Section 3.6.    Costs.    The Company shall pay all costs of
administration of the Plan.

ARTICLE IV. STOCK SUBJECT TO THE PLAN

        Section 4.1.    Number of Shares.    Subject to Section 4.2 herein, the
maximum number of shares of Stock that may be issued pursuant to Awards under
the Plan shall be 600,000. Shares of Stock underlying lapsed or forfeited Awards
of Restricted Stock shall not be treated as having been issued pursuant to an
Award under the Plan. Shares of Stock that are potentially deliverable under an
Award that expires or is cancelled, forfeited, settled in cash or otherwise
settled without delivery of shares of Stock shall not be treated as having been
issued under the Plan. Shares of Stock that are tendered or withheld to satisfy
the Option Exercise Price related to a Stock Option or other Award shall be
deemed to be shares of Stock issued under the Plan. Shares of Stock issued
pursuant to the Plan may be (i) authorized but unissued shares of Stock,
(ii) treasury stock, or (iii) shares purchased on the open market.

        Section 4.2.    Adjustments in Authorized Stock and Awards.    In the
event of any equity restructuring (within the meaning of Financial Accounting
Standards No. 123 (revised 2004)) that causes the per share value of shares of
Stock to change, such as a stock dividend, stock split, spin off, rights
offering, or recapitalization through a large, nonrecurring cash dividend, the
Committee shall cause there to be made an equitable adjustment to the number and
kind of shares that may be issued under the Plan and to the number and kind of
shares or units subject to and the exercise price (if

3

--------------------------------------------------------------------------------




applicable) of any then outstanding Awards of Stock Options, Restricted Stock,
Restricted Stock Units or any other Awards related to shares of Stock (to the
extent such other Awards would not otherwise automatically adjust in the equity
restructuring). In the event of any other change in corporate capitalization,
such as a merger, consolidation, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, such equitable
adjustments described in the foregoing sentence shall be made as may be
determined to be appropriate and equitable by the Board upon recommendation of
the Committee to prevent dilution or enlargement of rights. In either case, any
such adjustment shall be conclusive and binding for all purposes of the Plan.
Unless otherwise determined by the Board upon recommendation of the Committee,
the number of shares of Stock subject to an Award shall always be a whole
number. In no event shall an outstanding Stock Option be amended for the sole
purpose of reducing the Option Exercise Price thereof.

ARTICLE V. ELIGIBILITY AND PARTICIPATION

        Section 5.1.    Eligibility and Participation.    Subject to the
provisions of the Plan, the Committee may, from time to time, recommend to the
full Board the Non-Employee Directors to whom Awards shall be granted and shall
determine the nature and amount of each Award.

ARTICLE VI. STOCK OPTIONS

        Section 6.1.    Grant of Stock Options.    Subject to the terms and
conditions of the Plan, Stock Options may be granted to a Non-Employee Director
at any time and from time to time, as shall be determined by the Board upon
recommendation of the Committee. The Committee shall recommend to the full Board
the number of shares of Stock subject to Stock Options granted to each
Participant (subject to Article IV herein) and, consistent with the provisions
of the Plan, terms and conditions pertaining to such Stock Options.

        (a)    Dividend Equivalents and Other Distributions.    The Committee
shall recommend to the full Board whether and to what extent any Participant
shall be entitled to Dividend Equivalents and/or other distributions paid with
respect to Stock Options, provided that any such right shall be evidenced by an
Award Agreement containing terms and conditions that are consistent with the
provisions of Section 409A and applicable guidance promulgated thereunder.

        Section 6.2.    Stock Option Award Agreement.    Each Stock Option grant
shall be evidenced by an Award Agreement that shall specify the Option Exercise
Price, the term of the Stock Option (which shall not be greater than ten years),
the number of shares of Stock to which the Stock Option pertains, the Exercise
Period and such other provisions as the Board shall determine upon
recommendation of the Committee. The Option Exercise Price shall not be less
than 100% of the Fair Market Value of the Stock on the date of grant.

        (a)    Vesting.    Except as otherwise recommended by the Committee to
the full Board and set forth in the applicable Award Agreement evidencing a
Stock Option, each Stock Option shall vest in three installments as follows:
(i) on each of the first and second anniversaries of the date of grant, as to
one-third of the shares of Stock subject to such Stock Option (with any
resulting fractional share rounded to the nearest whole share) and (ii) on the
third anniversary of the date of grant, as to the remaining unvested portion of
such Stock Option.

        Section 6.3.    Exercise of and Payment for Stock Options.    Stock
Options granted under the Plan shall be exercisable at such times and shall be
subject to such restrictions and conditions as the Board shall in each instance
approve upon recommendation of the Committee and set forth in the Award
Agreement. Without limiting the generality of the foregoing, a Participant may
exercise a Stock Option at any time during the Exercise Period. Stock Options
shall be exercised by the delivery of a written

4

--------------------------------------------------------------------------------



notice of exercise to the Company or its designee, setting forth the number of
shares of Stock with respect to which the Stock Option is to be exercised,
accompanied by provision for full payment of the Stock. The Option Exercise
Price shall be payable: (i) in cash or its equivalent, (ii) by tendering (by
actual delivery of shares or by attestation) previously acquired shares of Stock
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (iii) by broker-assisted cashless exercise, (iv) by share
withholding or (v) by a combination of (i), (ii), (iii) and/or (iv). As soon as
practicable after receipt of a written notification of exercise of a Stock
Option and provisions for full payment therefor, the Company shall (a) deliver
to the Participant, in the Participant's name or the name of the Participant's
designee, a stock certificate or certificates in an appropriate aggregate amount
based upon the number of shares of Stock purchased under the Stock Option, or
(b) cause to be issued in the Participant's name or the name of the
Participant's designee, in book-entry form, an appropriate number of shares of
Stock based upon the number of shares of Stock purchased under the Stock Option.

        Section 6.4.    Termination of Director Status.    Except as otherwise
recommended by the Committee to the full Board and set forth in the applicable
Award Agreement evidencing a Stock Option, the provisions of this Section 6.4
related to vesting and exercise of Stock Options shall apply.

        (a)    Vesting.    Upon a Non-Employee Director's mandatory retirement
pursuant to the policies of the Board, the unvested portions of any outstanding
Stock Options held by such Non-Employee Director shall fully vest. Upon the
termination of a Non-Employee Director's tenure for any other reason, the
unvested portions of any outstanding Stock Options shall expire and no Stock
Options granted to such Non-Employee Director shall vest after the termination
of such Non-Employee Director's tenure on the Board.

        (b)    Exercise Period.    Upon the termination of the Non-Employee
Director's position on the Board of the Company for any reason, each outstanding
vested and previously unexercised Stock Option shall expire three months after
the date of such termination; provided that (a) upon the termination of a
Participant's position on the Board as a result of death or Disability, each
outstanding vested and previously unexercised Stock Option shall expire two
years after the date of his or her termination as a Non-Employee Director; and
(b) upon the mandatory retirement of a Participant pursuant to the policies of
the Board, each outstanding vested and previously unexercised Stock Option shall
expire five years after the date of his or her termination as a Non-Employee
Director. In no event shall the provisions of this Section 6.4 operate to extend
the original expiration date of any Stock Option.

        Section 6.5    Transferability of Options.    Except as otherwise
recommended by the Committee to the full Board and set forth in the applicable
Award Agreement, all Stock Options granted to a Participant under the Plan shall
be exercisable during his or her lifetime only by such Participant or by such
Participant's guardian or other legal representative, and no Stock Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution; provided, however, that the vested portions of Stock Options may
be transferred by the Participant during his lifetime to any Family Member. A
transfer of a Stock Option pursuant hereto may only be effected by the Company
at the written request of a Participant and shall become effective only when
recorded in the Company's record of outstanding Stock Options. In the event a
Stock Option is transferred as contemplated herein, such transferred Stock
Option may not be subsequently transferred by the transferee except by will or
the laws of descent and distribution. Otherwise, a transferred Stock Option
shall continue to be governed by and subject to the terms and limitations of the
Plan and the relevant Award Agreement, and the transferee shall be entitled to
the same rights as the Participant, as if no transfer had taken place. In no
event shall a Stock Option be transferred for consideration.

5

--------------------------------------------------------------------------------



        Section 6.6.    Change of Control.    In the event of a change of
control of the Company, as defined by the Board, the Stock Options may be
assumed by the successor corporation or a parent of such successor corporation
or substantially equivalent Stock Options may be substituted by the successor
corporation or a parent of such successor corporation, and if the successor
corporation does not assume the Stock Options or substitute options, then all
outstanding and unvested Stock Options shall become immediately exercisable and
all outstanding Stock Options shall terminate if not exercised as of the date of
the change of control (or other prescribed period of time). The Company shall
provide at least 30 days prior written notice of the change of control to the
holders of all outstanding Stock Options, which notice shall state whether
(a) the Stock Options will be assumed by the successor corporation or
substantially equivalent stock options will be substituted by the successor
corporation, or (b) the Stock Options are thereafter vested and exercisable and
will terminate if not exercised as of the date of the change of control (or
other prescribed period of time).

ARTICLE VII. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

        Section 7.1.    Grant of Restricted Stock and Restricted Stock
Units.    Subject to the terms and conditions of the Plan, Restricted Stock
and/or Restricted Stock Units may be granted to a Non-Employee Director at any
time and from time to time, as shall be determined by the Board upon
recommendation of the Committee. The Committee shall recommend to the full Board
the number of shares of Restricted Stock and/or Restricted Stock Units granted
to each Participant (subject to Article IV herein) and, consistent with the
provisions of the Plan, the terms and conditions pertaining to such Awards.

        (a)    Dividends, Dividend Equivalents and Other Distributions.    The
Committee shall recommend to the full Board whether and to what extent any
Participant shall be entitled to cash dividends, Dividend Equivalents and/or
other distributions paid with respect to Restricted Stock and Restricted Stock
Units, provided that any such right shall be evidenced by an Award Agreement
containing terms and conditions that are consistent with the provisions of
Section 409A and applicable guidance promulgated thereunder.

        Section 7.2.    Restricted Stock/Restricted Stock Unit Award
Agreement.    Each grant of Restricted Stock and/or Restricted Stock Units grant
shall be evidenced by an Award Agreement that shall specify the number of shares
of Restricted Stock and/or Restricted Stock Units granted, the Period or Periods
of Restriction, the conditions upon which Restricted Stock and/or Restricted
Stock Units shall no longer be forfeitable, and such other provisions as
recommended by the Committee.

        Section 7.3.    Transferability.    Restricted Stock and Restricted
Stock Units granted hereunder may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction recommended by the Committee and specified in the Award Agreement.
During the applicable Period of Restriction, all rights with respect to the
Restricted Stock and Restricted Stock Units granted to a Participant under the
Plan shall be available during his or her lifetime only to such Participant or
his or her legal representative.

        Section 7.4.    Restricted Stock Certificates.    The Company shall have
the right to retain the certificates (if any) representing Restricted Stock in
the Company's possession until such time as all restrictions applicable to such
shares have been satisfied.

        Section 7.5.    Forfeiture Restriction.    Restricted Stock shall become
freely transferable and no longer subject to forfeiture after the last day of
the Period of Restriction applicable thereto. Unless otherwise determined by the
Board upon recommendation of the Committee, the Period of Restriction applicable
to Restricted Stock and Restricted Stock Units shall lapse upon the earlier of
(i) the date of the Non-Employee Director's death or Disability and (ii) the
first anniversary of the date on which the Non-Employee Director is no longer
serving on the Board. Payment of vested Restricted Stock Units shall be made
following the close of the Period of Restriction. Once Restricted Stock is
released from

6

--------------------------------------------------------------------------------




the restrictions, the Participant shall be entitled to receive a stock
certificate. The Board, upon recommendation of the Committee, may determine
whether payment of Restricted Stock Units shall be in cash or shares of Stock
(or a combination thereof), which have an aggregate Fair Market Value equal to
the value of the Restricted Stock Units at the close of the applicable Period of
Restriction. Delivery of Stock shall be effected by either (a) delivery to the
Participant, in the Participant's name or the name of the Participant's
designee, a stock certificate or certificates in an appropriate aggregate amount
based upon the number of shares of Stock underlying the Restricted Stock Units,
or (b) book-entry form, in an appropriate number of shares of Stock based upon
the number of shares of Stock underlying the Restricted Stock Units.

        Section 7.6.    Voting Rights.    Unless otherwise recommended by the
Committee to the full Board and set forth in the applicable Award Agreement,
during the Period of Restriction, Participants may exercise full voting rights
with respect to the Restricted Stock.

        Section 7.7.    Change of Control.    In the event of a change of
control of the Company, as defined by the Board, the Restricted Stock Units may
be assumed by the successor corporation or a parent of such successor
corporation or substantially equivalent restricted stock units may be
substituted by the successor corporation or a parent of such successor
corporation, and if the successor corporation does not assume the Restricted
Stock Units or substitute restricted stock units, then all outstanding
Restricted Stock Units shall immediately be payable in Stock upon consummation
of the change of control. The Company shall provide at least 30 days prior
written notice of the change of control to the holders of all outstanding
Restricted Stock Units, which notice shall state whether (a) the Restricted
Stock Units will be assumed by the successor corporation, or (b) the Restricted
Stock Units are immediately payable upon consummation of the change of control.

7

--------------------------------------------------------------------------------



ARTICLE VIII. ELECTION TO RECEIVE STOCK IN LIEU OF CASH COMPENSATION

        Section 8.1.    General.    In lieu of receiving the cash compensation,
including annual and committee retainer fees (collectively, the "Annual Retainer
Fees"), payable for services to be rendered by a Non-Employee Director for any
period beginning on June 1 and continuing to the following May 31 (or such other
period for which cash compensation is payable to Non-Employee Directors pursuant
to the policies of the Board), a Non-Employee Director may make a written
irrevocable election to reduce the Annual Retainer Fees by a specified
percentage (which percentage shall be in ten percent increments) and receive an
equivalent value in Election Shares granted in accordance with this
Article VIII.

        Section 8.2.    Election.    The election shall be made on a form
prescribed by the Committee and must be returned to the Committee or its
designee no later than five business days prior to the period for which the
election is to be effective. The election form shall state the amount of cash
compensation to be received in the form of Election Shares (expressed as a
percentage of the cash compensation otherwise payable in cash). Such election
shall remain in effect until revoked or changed for any subsequent period.

        Section 8.3.    Issuance of Election Shares.    If a Non-Employee
Director elects pursuant to Section 8.2 above to receive Election Shares, there
shall be issued to such Director on the first day of the period to which such
election relates and is effective, a number of Election Shares equal to the
amount of compensation otherwise payable divided by the Fair Market Value of the
Election Shares. Cash will be paid to the Non-Employee Director in lieu of any
fractional Election Shares based upon the Fair Market Value of such fractional
Election Share.

ARTICLE IX. STOCK AND OTHER AWARDS

        Section 9.1.    Stock Awards.    The Board, upon recommendation of the
Committee, shall have the right to issue Stock free of any forfeiture or
transferability restrictions.

        Section 9.2.    Other Awards.    The Board, upon recommendation of the
Committee, shall have the right to grant other Awards and determine the manner
and timing of payment under or settlement of any such Awards.

        (a)    Dividends, Dividend Equivalents and Other Distributions.    The
Committee shall recommend to the full Board whether and to what extent any
Participant shall be entitled to cash dividends, Dividend Equivalents and/or
other distributions paid with respect to such other Awards, provided that any
such right shall be evidenced by an Award Agreement containing terms and
conditions that are consistent with the provisions of Section 409A and
applicable guidance promulgated thereunder.

ARTICLE X. AMENDMENT, MODIFICATION AND TERMINATION

        Section 10.1.    The Board may, at any time and from time to time,
alter, amend, suspend or terminate the Plan, in whole or in part, provided that
no amendment shall be made which shall increase the total number of shares of
Stock that may be issued under the Plan, materially modify the requirements for
participation in the Plan, or materially increase the benefits accruing to
Participants under the Plan, in each case unless such amendment is approved by
the stockholders of the Company. The Plan was amended and restated by the Board
at a meeting held on September 10, 2006.

8

--------------------------------------------------------------------------------




ARTICLE XI. SUCCESSORS

        Section 11.1.    All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise of all or substantially
all of the business and/or assets of the Company.

ARTICLE XII. GENERAL PROVISIONS

        Section 12.1.    Gender and Number.    Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine,
the plural shall include the singular and the singular shall include the plural.

        Section 12.2.    Severability.    In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

        Section 12.3.    Requirements of Law.    The granting of Awards and the
issuance of Stock under the Plan shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

        Section 12.4.    Governing Law.    To the extent not preempted by
Federal law, the Plan, and all agreements hereunder, shall be construed in
accordance with, and governed by, the laws of the State of Delaware, except with
regard to conflicts of law provisions.

        Section 12.5.    Code Section 409A Compliance.    To the extent
applicable, it is intended that this Plan and any Awards granted hereunder
comply with the requirements of Section 409A of the Code and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service
("Section 409A"). Any provision that would cause the Plan or any Award granted
hereunder to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.

        Section 12.6.    Rights of Board Members.    Nothing in this Plan shall
interfere with or limit in any way the rights of stockholders of the Company or
the Board to elect or remove members of the Board at any time or confer upon any
Participant any right to continue as a member of the Board.

        Section 12.7.    No Right to Specific Assets.    Nothing contained in
the Plan and no action taken pursuant to the Plan shall create or be construed
to create a trust of any kind or any fiduciary relationship between the Company
and any Participant, the executor, administrator or other personal
representative or designated beneficiary of such Participant, or any other
persons. To the extent that any Participant or his executor, administrator, or
other personal representative, as the case may be, acquires a right to receive
any benefit from the Company pursuant to the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.

        Section 12.8.    Rights as a Stockholder.    A Participant shall have no
rights as a stockholder with respect to any Stock until he shall have become the
holder of record of such Stock.

9

--------------------------------------------------------------------------------


